Citation Nr: 0113483	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  95-23 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for a hiatal hernia.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from March 1971 to December 
1972 and from November 1975 to July 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1994 decision by the VA RO which granted 
service connection and a noncompensable rating for a hiatal 
hernia; the veteran appealed for a compensable rating.  In an 
August 1999 decision, the Board denied the claim.  

The veteran then appealed to the U.S. Court for Appeals for 
Veterans Claims (Court).  In a June 2000 joint motion, the 
parties (the veteran and VA Secretary) requested that the 
portion of the Board's decision, which denied a compensable 
rating for a hiatal hernia, be vacated and the matter 
remanded.  The joint motion was granted by a July 2000 Court 
order, and the case was subsequently returned to the Board.  

The 1999 Board decision also addressed other claims, but an 
appeal as to those claims was dismissed by the 2000 joint 
motion and Court order.

In December 2000, the veteran's attorney filed a motion with 
Board, requesting to withdraw as the veteran's 
representative; that motion was denied by the Board in 
February 2001.


REMAND

The 2000 joint motion and Court order direct that the veteran 
undergo a current VA examination with respect to his claim 
for a compensable rating for a hiatal hernia.  The Board 
finds that development should also include obtaining any 
recent treatment records.  Accordingly, the case is remanded 
for the following action:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all VA 
or non-VA medical providers who had 
treated him for a hiatal hernia since his 
1994 release from active duty.  The RO 
should then obtain copies of the related 
medical records which are not already on 
file.

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the severity of his hiatal 
hernia.  The claims folder should be 
provided to and reviewed by the examiner.  
All signs and symptoms of a hiatal hernia 
should be set forth in detail, and the 
doctor should specifically note the 
presence or absence of signs and symptoms 
as listed in Diagnostic Code 7346.

3.  Thereafter, the RO should review the 
claim for a compensable rating for a 
hiatal hernia.  If the claim remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
the opportunity to respond, before the 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 






108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2000) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.




		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



